              Case 2:18-cv-02588 Document 1 Filed 11/05/18 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                               Plaintiff,

               v.                                                    Civil No. 18-2588

JOHNATHAN EDWARD TURNER,
a/k/a JOHN E. TURNER, a/k/a JOHN TURNER,
SARAH MILLIGAN, and DAVID MILLIGAN,

                               Defendants.

                                            COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Robin R. Anderson, Assistant United States Attorney,

and for its cause of action alleges:

        1.      This is a civil action for foreclosure of a mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the defendants by delivering a copy of the summons

and complaint to each of them at 10633 Bridge Road, Perry, Kansas 66073, within the

jurisdiction of this Court.

        3.      Defendant Johnathan Edward Turner, a/k/a John E. Turner, a/k/a John Turner

(hereinafter referred to as “John Turner”), executed and delivered to plaintiff, acting through the

Rural Housing Service, United States Department of Agriculture, a promissory note on

November 19, 2012, in which he promised to pay plaintiff the principal amount of $135,000.00,

together with interest thereon at the rate of 3.1250 percent (3.1250%) per annum on the unpaid

balance. As consideration for this note, Plaintiff made a Rural Housing loan to defendant John
             Case 2:18-cv-02588 Document 1 Filed 11/05/18 Page 2 of 7




Turner, pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et

seq.). A true and correct copy of the promissory note is attached as Exhibit A.

        4.     To secure the payment of the indebtedness, defendants John Turner and Sarah

Milligan, did, on November 19, 2012, execute and deliver a purchase-money security interest in

the form of a real estate mortgage upon certain real estate located in Jefferson County, Kansas,

within the jurisdiction of this Court, described as follows:

       A tract of land located in the Kansas Kaw Half Breed Indian Reserve Number 18,
       Township 11 South, Range 18 East of the 6th P.M., Jefferson County, Kansas,
       described as follows: Commencing at the Northeast corner of the Kansas Half
       Breed Indian Reserve Number 18; thence South 00°01’20” East a distance of
       2,988.93 feet, said point being on the East line of the Kaw Valley Half Breed
       Indian Reserve Number 18 and the Southerly right of way line of the Union
       Pacific Railroad; thence North 76°03’33” West a distance of 280.33 feet to the
       POINT OF BEGINNING; said point being on the Southerly right of way line of
       the Union Pacific Railroad; thence South 06°34’46” West a distance of 31.41 feet;
       thence South 06°51’46” East a distance of 146.76 feet; thence North 87°44’59”
       West a distance of 91.25 feet; thence South 00°00’00” East a distance of 28.64
       feet; thence North 87°44’59” West a distance 202.72 feet; thence North
       00°57’21” East a distance of 256.34 feet, said point being on the Southerly right
       of way line of the Union Pacific Railroad; thence along said right of way South
       78°28’42” East a distance of 140.30 feet; thence South 76°03’33” East a distance
       of 142.25 feet to the POINT OF BEGINNING; according to Plat of Survey, Job#
       122-99, by Fred G. Rogers, LS-64, dated October 18, 1999 and recorded October
       26, 1999 in Survey Book 8, Page 309 and Revised December 11, 1999 and
       recorded December 17, 1999 in Survey Book 8, Page 888;

       TOGETHER WITH A 4 FOOT GAS LINE EASEMENT described as follows: A
       tract of land located in the Kansas Half Breed Indian Reserve Number 18,
       Township 11 South, Range 18 East of the 6th P.M., in Jefferson County Kansas,
       more particularly described as follows: Commencing at the Northeast corner of
       the Kansas Half Breed Indian Reserve Number 18; thence South 00°01’20” East a
       distance of 2,988.93 feet, said point being on the East line of the Kaw Valley Half
       Breed Indian Reserve Number 18 and the Southerly right of way of the Union
       Pacific Railroad; thence North 76°03’33” West a distance of 422.58 feet; thence
       North 78°28’42” West a distance of 140.30 feet, said point being on the Southerly
       right of way line of the Union Pacific Railroad; thence South 00°57’21” West a
       distance of 256.34 feet; thence South 87°44’59” East a distance of 117.57 feet to
       the POINT OF BEGINNING, said point being the center line of a 4 foot Gas Line
       Easement 2 feet each side of the line; thence South 00°55’38” East a distance of



                                                  2
             Case 2:18-cv-02588 Document 1 Filed 11/05/18 Page 3 of 7




       234.65 feet; according to the Plat of Survey, Job# 122 by Fred G. Rogers, LS-64,
       dated October 18, 1999 and recorded October 26, 1999 in Plat Book 8, Page 309;

       EXCEPTING THEREFROM: A tract of land in the Kaw Half Breed Reserve
       Number 18, lying South of the Union Pacific Railroad, Jefferson County, Kansas,
       more particularly described as follows: Commencing at the Northwest corner of
       said Reserve; thence South on an assumed bearing of South 00°07’58” East along
       the West line of said Reserve a distance of 1,627.45 feet to the South right of way
       of the Union Pacific Railroad; thence South 74°57'09” East along said right of
       way a distance of 4,256.93 feet; thence along said right of way on a curve to the
       left having an Arc length of 633.17 feet and a radius of 12,710.24 feet, and chord
       which bears South 76°22'46” East a distance of 633.10 feet to the POINT OF
       BEGINNING:
       FIRST COURSE: thence continuing along said right of way on a curve to the left
       having an Arc Length of 148.62 feet and a radius of 12,710.24 feet and a chord
       which bears South 78°08'30” East a distance of 148.62 feet;
       SECOND COURSE: thence along said right of way South 78°28'36” East a
       distance of 136.59 feet to the Northeast corner of a tract recorded in Book 511,
       Page 543-544 in the Jefferson County Register of Deeds;
       THIRD COURSE: thence South 03°41'56” West a distance of 20.19 feet;
       FOURTH COURSE: thence North 78°28'36” West a distance of 139.34 feet;
       FIFTH COURSE: thence Northwesterly on a curve to the right having an arc
       length of 143.99 feet and a Radius of 12,730.24 feet and a chord which bears
       North 78°09'09" West a distance of 143.99 feet;
       SIXTH COURSE: thence North 01°27'42" West a distance of 20.58 feet to the
       POINT OF BEGINNING; according to Survey by Martin S. Long, LS-1081,
       dated February 11, 2000.

       5.      This real estate mortgage was filed for record on November 21, 2012, in the office

of the Register of Deeds of Jefferson County, Kansas, as Document No. 2012R3185. A true and

correct copy of the mortgage is attached as Exhibit B.

       6.      Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A and B.

       7.      Defendant John Turner, failed to pay plaintiff installments of principal and

interest when due in violation of the provisions of the liability and security documents set out

above. Plaintiff has elected to exercise its option to declare the entire unpaid principal balance




                                                 3
              Case 2:18-cv-02588 Document 1 Filed 11/05/18 Page 4 of 7




plus interest to be immediately due and payable and has made demand for these amounts. No

payment has been received.

        8.       The amount due on the promissory note and mortgage is principal in the amount

of $136,202.73 (including unpaid principal of $125,387.84, escrow replenish of $4,645.21,

agency title report fees of $295.00, escrow fees of $5,809.07, and late fees of $65.61) as of July

2, 2018; plus interest in the amount of $8,530.01 (including interest on principal of $8,309.07

and interest on advances of $220.94) accrued to July 2, 2018; plus interest accruing thereafter at

the daily rate of $11.1518 (including daily interest on principal of $10.7353 and daily interest on

advances of $0.4165) to the date of judgment; plus administrative costs (including lis pendens

filing fee of $5.00 and title report expenses) pursuant to the promissory note and mortgage; plus

filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest

thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action

presently and in the future incurred.

        9.       No other action has been brought for recovery of these sums and no payment has

been received.

        10.      Plaintiff has completed all loan servicing requirements of Title V of the Housing

Act of 1949, 42 U.S.C. § 1471, et seq.

        11.      The following defendants may claim an interest in the real estate that is the

subject of this action:

                 a.       Defendant Sarah Milligan may claim an interest as a signatory to the

mortgage referenced above and pursuant to a marital interest in the property.

                 b.       Defendant David Milligan may claim an interest as an occupant of the

subject property.



                                                   4
             Case 2:18-cv-02588 Document 1 Filed 11/05/18 Page 5 of 7




       12.     The indebtedness due plaintiff by defendant John Turner is a first and prior lien

on the property described above.

       13.     The interests of all defendants are junior and inferior to the interests of plaintiff.

       14.     Less than one-third (1/3) of the original indebtedness secured by the mortgage

was paid prior to default.

       WHEREFORE, Plaintiff demands in personam judgment against defendant Johnathan

Edward Turner, a/k/a John E. Turner, a/k/a John Turner, for principal in the amount of

$136,202.73 (including unpaid principal of $125,387.84, escrow replenish of $4,645.21, agency

title report fees of $295.00, escrow fees of $5,809.07, and late fees of $65.61) as of July 2, 2018;

plus interest in the amount of $8,530.01 (including interest on principal of $8,309.07 and interest

on advances of $220.94) accrued to July 2, 2018; plus interest accruing thereafter at the daily rate

of $11.1518 (including daily interest on principal of $10.7353 and daily interest on advances of

$0.4165) to the date of judgment; plus administrative costs (including lis pendens filing fee of

$5.00 and title report expenses) pursuant to the promissory note and mortgage; plus filing fees in

the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the

rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in

the future incurred.

       Plaintiff also demands foreclosure of all defendants’ interests in the subject real estate.

       Plaintiff further demands that its mortgage be declared a first and prior lien on the real

estate described herein and that such advances as the plaintiff may be authorized and required to

pay for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the

security during the pendency of this proceeding be allowed as a first and prior lien on the

security.



                                                  5
              Case 2:18-cv-02588 Document 1 Filed 11/05/18 Page 6 of 7




        Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interests of all defendants.

        Plaintiff further demands that the judgment granted the United States of America in the

order and judgment be the final judgment of this Court.

        Plaintiff further demands that all legal right, title, and interest which the defendants have

in the real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption period not to exceed

three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that the sale be subject

to any unpaid real estate taxes, special assessments, and easements of record.

        Plaintiff further demands that it may bid up to the full amount due it at the time of the

sale without paying funds into the Court, which bid shall satisfy the requirement for a cash sale,

and that the sale proceeds be applied in the following order:

                (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                        § 2412(a)(2);

                (2)     The costs of this action and the foreclosure sale;

                (3)     The interest accruing on plaintiff’s in personam judgment against
                        defendant John Turner;

                (4)     Plaintiff’s in personam judgment against defendant John Turner;
                        and,

                (5)     Any remaining balance should be held by the Clerk of the District
                        Court to await the Court’s further order.

        Further, plaintiff prays that, in the event the judgment is not wholly satisfied out of the

proceeds of the sale, plaintiff shall have judgment against defendant John Turner, for any

deficiency that exists after crediting the proceeds together with interest at the legal judgment

rate.



                                                   6
             Case 2:18-cv-02588 Document 1 Filed 11/05/18 Page 7 of 7




       Plaintiff further demands that all right, title, and interest in and to the real estate of the

defendants, and of all persons claiming by, through or under them be decreed to be junior and

inferior to the plaintiff’s mortgage and be absolutely barred and foreclosed.

       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in

full, complete, and peaceful possession of the real property.

                                                        Respectfully submitted,

                                                        STEPHEN R. MCALLISTER
                                                        United States Attorney
                                                        District of Kansas

                                                        s/ Robin R. Anderson
                                                        ROBIN R. ANDERSON
                                                        Assistant United States Attorney
                                                        Ks. S.Ct. No. 23142
                                                        500 State Avenue, Suite 360
                                                        Kansas City, Kansas 66101
                                                        PH: (913) 551-6730
                                                        FX: (913) 551-6599
                                                        Email: robin.anderson@usdoj.gov
                                                        Attorneys for the Plaintiff

                               REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in Kansas City, Kansas.

                                                        s/ Robin R. Anderson
                                                        ROBIN R. ANDERSON




                                                   7
Case 2:18-cv-02588 Document 1-1 Filed 11/05/18 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: Promissory Note

              Exhibit B: Mortgage
Case 2:18-cv-02588 Document 1-2 Filed 11/05/18 Page 1 of 4




              Exhibit A: Promissory Note
                                  Case 2:18-cv-02588 Document 1-2 Filed 11/05/18 Page 2 of 4
I'


I       Form RD 1940-16
        (Rev. 7-05)
                                                                                                                                                                   Form Approved
                                                                                                                                                                   0MB No. 0575-0172
                                                                            UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                                     RURAL HOUSING SERVICE


                                                                                               PROMISSORY NOTE
         Type of Loan               SECTION 5 0 2                                                                                                                  SATISFIED
                                   -----------                                                                                                    This _ _ _ day of                ,20 _ __
          Loan No.                                                                                                                                United States of America
                                                                                                                                                  By: _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                  Title: _ _ _ _ _ _ _ _ _ _ _ __
         Date:                 11/19                       20 12
                                                                 ----                                                                             USDA, Rural Housing Services
         10633 Bridge Road
                                                                                                    (Property Address)
         Perry                                                                                      Jefferson                                 _K_s_______
                                     {City or Town)                                                                 (County)                         (State)

        BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
        States of America, acting through the Rural Housing Service (and its successors) ("Government")$ 135, ooo. oo
        (this amount is called "principal"), plus interest.
        INTEREST. lntere~t will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
        interest at a yearly rate of    3 .1250     %. The interest rate required by this section is the rate I will pay both before
        and after any default described below.

        PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

           I. Principal and interest payments shall be temporarily deferred. The interest accrued to                    , _ __
        shall be added to the principal. The new principal and later accrued interest shall be payable in 3 9 6 regular amortized
        installments on the date indicated in the box below. I authorize the Government to enter the amount of such new principal
        here: $                       , and the amount of such regular installments in the box below when such amounts have been
        determined. I agree to pay principal and interest in installments as indicated in the box below.

           II. Payments shall not be deferred. I agree to pay principal and interest in                                                      _ _3~9~G~- installments as indicated in
        the box below.                                                     ·
        I will pay principal and interest by making a payment every month.
        I will make my monthly payment on the 19th day of each month beginning on         December 19                        2012 and
        continuing f o r ~ months. I will make these payments every month until I have paid all of the principal and interest
        and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
        before principal. If on November 19 , 2 045 , I still owe amounts under this note, I will pay those amounts in full on
        that date, which is called the "maturity date."
        My monthly payment will be $ _s~4~6~7~9~----- I will make my monthly payment at ~=-.J,l>..ti:2.l.._,_I..L..L...J..l.i=...<>.i."'-'-.s..;:a=-----l
       ....n.,,o._.t...e..,d.....,,o.._n~m,..y'--"b"'i""l....l..,.i,....n,..g,_·_..s...,t.,.a...,t""e"'m..,e...n..,,t~---------   or a different place if required by the Government.


       PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
       unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
       Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
       accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
       below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
       below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.


       HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the type
       of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
       of the Government and to its future regulations not inconsistent with the express provisions of this note.

     According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid 0MB control
     number. The valid 0MB control number for this information collection is 0575-0172. The time required to complete this information collection is estimated to
     average 15 minutes per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and
     completing and reviewing the collection of information.         ·                                                ·       ·               ·
                  Case 2:18-cv-02588 Document 1-2 Filed 11/05/18 Page 3 of 4


I                                                                                                       Account#

    I.ATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15 days
    after the date it is due, I will pay a late charge. The amount of the charge will be        4.       percent of my overdue
    payment of principal and interest. I will pay this charge promptly, but only once for each late payment.

    BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
    A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
    writing that I am making a prepayment.

    I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
    all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
    will be no changes in the due date or in the amount of my monthly payment unless the Government agrees in writing to
    those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
    accounting procedures in effect on the date of receipt of the payment.

    ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
    consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
    the term "Government" will m~an the assignee.

    CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
    from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

    USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
    used for purposes authorized by the Government. .

    LEASE OR SALE OF PROPERTY, If the property constructed, improved, purchased, or refinanced with this loan is (1)
    leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
    is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare ttie entire
    remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately pay off
    the entire loan.

    REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
    information the Government requests about my ·financial situation. If the Government determines that I can get a loan
    from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
    for similar-purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amoul']t to
    pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
    Housing Act of 1949 to compensate for my lack of repayment ability.
    SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
    payment assistance under the Government's regulations.

    CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
    Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
    nonprogram loan pursuant to section 502 of the Housing Act _of 1949.

    DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
    default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
    the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
    any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when I am in
    default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
    will still have the right to do so if I am in default at a later date. If the Government has required me to immediately pay in
    full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
    enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
    reasonable attorney's fees.




                                                                   2
                         Case 2:18-cv-02588 Document 1-2 Filed 11/05/18 Page 4 of 4
I·

I                                                                                                                 Account#

         NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
         given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different address if
         I give the Government a notice of my different address. Any notice that must be given to the Government.will be given by
         mailing it by first class mail to the Government at USDA Rural Housing Service, c/ o Customer Service Branch
          Post Office Box        66889,    St    Louis,       MO 63166           , or at a different address if I am given a notice of that
         different address.

     OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
     personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
     Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
     may enforce its rights under this note against each person individually or against all of us together. This means that any
     one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
     person signing this note.

     WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
     dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
     dishonor" means the right to require the Government to give notice to other persons thl;lt amounts ch,ie hiwe not bE;len paid.

     WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan
     application may result in the termination of program assistance currently being received, and the denial of
     future federal assistance under the Department of Agriculture's Deba.rment regulatiO"ns, 7 C.F.R. part 3017.


                                                                         - - - - - - - - - - - - - - - - Seal
     ~~,~Turner                                         sc,f                         Borrower


     - - - - - - - - - - - - - - - Seal                                  - - - - - - - - - - - - - - - - Seal
                Borrower                                                             Borrower




     I                                               RECORD OF ADVANCES                                                                       I
          AMOUNT                      DATE                AMOUNT                 DATE                 AMOUNT                      DATE
     (1)$135 000.00              11-1g-?.Ol?.         (8) $                                     (JS)$
     (2) $                                            (9) $                                    106) $
     (3)$                                           (10 )$                                      (17) $
     (4) $                                          (11) $                                     1(18) $
     (5)$                                            (12) $                                     (19) $
     (6) $                                           (13) $                                     (20) $
     (7) $                                           (14) $                                     (21) $

     I                                                                                        TOTAL       $135,000.00                         I




                                                                         3
Case 2:18-cv-02588 Document 1-3 Filed 11/05/18 Page 1 of 8




                  Exhibit B: Mortgage
                Case 2:18-cv-02588 Document 1-3 Filed 11/05/18 Page 2 of 8
                                                                                                                                   1,,111,1,~JIJlll~U
                                                                                                                                                  2012R3185
                                                                                                                                                    DELIA HESTON
                                                                                                                                                 REGISTER OF DEEDS
                                                                                                                                               JEFFERSON COUNTY, KS
                                                                                                                                                    RECORDED ON .
                                                                                                                                           11/21/2012                   10:51:23AM
                                                                                                                                                       REC FEE: 32.00
                                                                                                                                                                 0.00
                                                                                                                                                          PAGES: 7



 Foon RD 3SS0-14 KS                                                                                                                   Form Approved
 (9-00)                                                                                                                               0MB No.OS7S.0172
                                                        .United.States Department of Agriculture
                                                                      Rural Housing Service

                                                         MORTGAGE FOR KANSAS
 THIS MORTGAGE ("Security Instrument'') is made on.                                                             November 19, 2012                  .    (Date)
 The mortgagor is   :John Turner and Sarah Milligan, husband and wife
                                                                                                                  ("Borrower'').
 This Security Instrument is given to the United ·States of America acting through the Rural Housing Service or successor agency,
 United States Department of Agriculture ("Lenclcr"), whose add~s is Rural Housing Service, c/o Centralized Servicing Center,
 United States Department of Agriculture, P.O. Box 66889, St. Louis. Missouri ~3166.
 Borrower is indebted to Lender under the following promissory notes a,nd/or assumption agreements (herein collectively called
 ''Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
 paid earlier, due and payable on the maturity date:

 Date of Instrument                                  Principal Amount                                     Maturity Date
 November 19, 2012                                    $135,000.00                                         November 19, 2045

 This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
 extensions and modifications of the Note; (b) the payment of all other sums, with interc$l, advanced under paragraph 7 to proteet
 the property covered by this Security Instrument; (c) the performance of Borrower's covenants and agreements under this
 Security Instrument and the Note. and {d) the recapture of any payment assistance and subsidy which may be granted to the
 Borrower by the Lender pursuant to 42 U.S.C. §§ 14'72(g) or 1490a. For this purpose, Borrower does hereby mortgage. grant,
 and convey to Lender the following described propeny located in the County of Jefferson
                                                           , State of Kansas

 See Exhibit A




Ar:conlh,g ro tb. Pa,xrwoii: R•dut:llon Act qf I 99S, no peno,,s""' rrq,,in,,I ta rupo,ld to a call•ctlan of b,fon1101/on 1111k.u it anplay.r a 'ftllid 0MB CtJ1Hrol 1111111ur
 7he ralJd 0MB r:antrvl fflllllHr for thlr b,fonntlllan callu:tion is OS7S-lll"l. ,,,,, time n,q,,lnd to con,p/•le this lnfonnallan roll•cJlon u •!dltllllUll to_,. IS
/nim,/u ,,., rupo,,n. lndlltilng th,, thw jar rcW11win,: iMlrttt:t/on.r, mur:hing uutlng doh, ...,,,'"'- gathumg and malnlabting 1M data nuthd. and ma1phtlng and
m>icwlng 11111 caHectloll qf fnjon,11111011.

                                                                                                                                                             Page I of6




Jefferson County Register of Deeds                                      Document# 2012R3185                                     Page 1 of7
            Case 2:18-cv-02588 Document 1-3 Filed 11/05/18 Page 3 of 8




  which has the address of 10633 Bridge Road                                               Perry.
                                                 (Slreet)                                       (City)

  Kansas 66073-5128           (ZIP)              ("Property Address");
      TOGETHER WITH all th-e improvements now or hereafter erected on the property, and all easements,
 appurtenances, and fixtures which now or hereafter are a part of the property. All replaceme1;1ts and additions shall
 also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
 "Property."
        BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
    to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
· · BorroWer"Waitlints aiid·wm ·defend g"enerally the·titte·to·th·e Property against all"claims and demands; subject· tcr·any
   encumbrances of record.
     THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-unifonn covenants
 with limited 'variations by jurisdiction to constitute a uniform security instrument covering real property.
       UNIFORM COVENANTS. ·Borrower and Lender covenant and agree as follows:
      l. Payment of Principal and Interest; Prepayment and Late Charges. BoJTower shall promptly pay when
 due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
 the Note.
      2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
 shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
 ("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
 the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly haz.ard or property
 insurance premiums; and (d) yearly flood insurance premiums, if any. These items 8l"CI called "Escrow Items."
 Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
 federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
 Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"). unless another Jaw or.
 federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time,· collect and hold
 Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
     The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are Insured
 by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
 not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
 Escrow Items, unless Lender pays B01Tower interest on the Funds and applicable law permits Lender to make such a
charg~. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall no~ be required to pay Borrower any
interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds. showing credits
and debits to the Funds and the purpose for which each debit to. the Funds' was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.
     If the Funds held by Lender exceed the amounts pennitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escro:w Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. BoJTOwer
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
     Upon payment in full of all sums secured by this Security Instrument, Lender shalt promptly refund to
Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
     3. Application of Payments. Unless applicable law or Lende~s regulations provide otherwise, all payments
received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (1) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;
                                                                                                                 Page2of6




Jefferson County Register of Deeds                    Document# 2012R3185                    Page 2 of7
           Case 2:18-cv-02588 Document 1-3 Filed 11/05/18 Page 4 of 8




   (3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
   charges and other fees and charges.
         4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, tines and impositions attributable to the
   Property which may attain priority over this Security Instrument. and leasehold payments or ground rents, if any.
   B.orrower. shall pay these·p~ligations in the manner.provide~ in P!ll"!lgraph..~. pr if not P•id_ 1~ ~at ma_n..n~r. Borrower
   shall pay them on time directly to the person owed payment.. Borrower shall promptly furnish to Lender all notices
   of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
   furnish to Lender receipts evidencing the payments.                                                                      ·
         Borrower shall promptly discharge any lien which has priprity over this Security Instrument unless Lender has
  agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
   in·a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
   in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
  from the holder of the lien an agreement satisfactory to.Lender subordinating the lien to this Security Instrument. If.
  Lender determines that any part ef the Property is subject to a lien which may attain- priority over this Security
   Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
  more of the actions set forth above within ten ( I 0) days of the giving of notice ..
        Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
  of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and.expenses in connection with any full or
  partial release or subordination of this instrument or any other transaction affecting the property.
        5. Hazard ot Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
  on the Property insured against loss by tire, hazards included within the tenn "extended coverage" and any· other
  hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
  the amounts and for the periods that Lender requires. The insurer prpviding the insurance shall be chosen by
  Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
  coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
  pursuant to paragraph 7.
        All insurance policies and renewals· shall be in a fonn acceptable to Lender and shall include a standard
  mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
  promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
  prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
  Borrower.
        Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
  repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
  lessened. If the restoration or repair is not economically feasible or Lender's security would· be lessened, the
  insurance proceeds-shall be applied to-the sums secured by·_this Security lnstrument,-vihether or not· then-due;-with
  any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
 notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
 proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
  Instrument, ·whi;:ther or not then due. The thirty (30) day period will begin when the notice is given.
        Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
 extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
 the. payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
 and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
 sums secured by this Security Instrument immediately prior to the acquisition.
        6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
  Leaseholds. Borrower shall not destroy, damage or impair the Property, allow. the Property to deteriorate, or
 commit waste on the Property. BoJTOwer shall maintain the improvements in good repair and make repairs required
 by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Pro_perty. Borrower shall
 be in default if any forfeiture action or proceeding. whether civil or criminal, is begun that m Lender's good faith
 judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
 Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
 be dismissed with a ruling that, in Lender's good faith detei;mination; precludes forfeiture of the Borrower's interest
 in the Property or other material impainnent of the lien created by this Security Instrument or Lender's security
 interest Borrower shall also be in default if Borrower, during the loan application process, gave materially false ~r
 inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
 connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower s{lall
 comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
 title shall not merge unless Lender agrees to the merger in writing.
        7. · Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
 contained in this Security InsbUment, or there is a legal proceeding that may significantly affect Lender's rights in
 the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
 regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
 rights in the Property. Lender's actions may i.nclude paying any sums .secured by a lien which has priority over this
 Security Instrument, appearing in court,. paying reasonable attorneys' fees and entering on the Property to make
                                                                                                                  Page3 of6




                                                                                               I
Jefferson County Register o/ Deeds                   Document# 2012R3185                     Page 3 of7
              Case 2:18-cv-02588 Document 1-3 Filed 11/05/18 Page 5 of 8




       repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
              Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
       this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
       interest from the date of disbursement at the Note rate and shall be payable, with interest. upon notice from Lender
       to BQrrower requesting payment.                                                               .
              8. Refinancing. If at any time it shall appear to Lender that Bo1TOwer may be able to obtain a loan from a
      responsible cooperative or private credit source, at reasonable rates and tenns for loans for similar purposes,
       Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
      any indebtedness secured hereby in full.                                          .                                  ·
              9, Inspection. Lender or ats agent may make reasonable entries upon and inspections of the Property. Lender
      shall give Borrower notice at the time of or prior to an inspection specifying reasofiable cause for the inspection.
·· · ·· ·· ·· i o; ··coifdeitinalion:···111«i"proc:eeas· of iiny ·awiffd" of claim for· damages; airect ·or· conseql.i"cntial; io··conjiection"
      with any condemnation or other taking of any part of the Property, or for conveyance-iii lieu of condemnation, are
      hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds. shall be
      applied to the sums secured by this Security Instrument, whether- or not then due, with any excess paid to Borrower.
        In the event .of a partial taking of the Property in which the fair market value of the Property immediately before the
      taking is equal to or greater than the·amount of the sums secured by this Security Instrument immedia~ly before the
      taking, unless Borrower and Lender otherwise agree in writing, the sums secured b.y this Security Instrument shall
     bcfrei:lticecf 1;y·thifiil'noilnt ·of the proceeas· multiplied by ·th·e· f~llowiilg ·tractiort· ·ca)" the"total ··miount ·of the sums
     secured Immediately before the taking, divided by (b) the fair market value of the Property Immediately before the
     taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
     market value of the Property immediately before the taking is· less than the amount of the sums secured hereby
      immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
     otheiwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
     sums are then due.                                                                    ·
              If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
     to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
     date the notice is given, Lender is authorized to collect and apply the proceeds, at its option; either to restoration or
     repair of the Property or- to the sums secured by this Security Instrument, whether or not then due. Unless Lender
     and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
     due date of the monthly payments referred to in paragraphs l and 2 or change the amount of such payments.
             11. Borrower Not Released; Forbearance By ~nder Not a Waiver. Extension !)f the time for payment or
     modification of amortization of the sums secured by th is Security. Instrument granted by Lender to Borrower and
     any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
    successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
     refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
     by ~ n of any _demand !"ade by the original Borrower ~r Borrower's su~sors in Jnterest. A!1>« forbearance by
     Lender in exerc1smg any right or remedy shall not be a waaver of or preclude the exerc1s~ of any right or remedy. .
             12. Successors and Assig11s Bound;.Joint and Several Liability; Co-signers. The covenants and a'1"eements
    of this Security Instrument shalf bind and benefit the successors and assigns of Lender and Borrower, subJect to the
 · provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
    co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
    mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
     is not personally obligated to pay the sum.s secured by this Security Instrument; and (c) agrees that Lender and any
    other B01TOwer may agree to extend, modify, forbear or make any accommodations with regard to the tenns of this
    Security Instrument or the Note without that Borrower's cons~nt.
             13•. Notices. Any notice to Borrower provided for in this Security lnstr_ument sh~ll be given by delivering it or
    by mailing it by first· class mail unless applicable law requires use of another method. The notice shall be directed
    to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
    be given by first class mail to Lender's address stated herein or anr other address Lender designates by notice to
    Borrower. Any notice provided for in this Security Instrument shal be deemed to have been given to Borrower or
    Lender when given as provided in this paragraph.                                       ·
             14. Governing Caw; Severability. This Security Instrument shall be governed by federal law. In the event
    that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
    not affect other provisions of this Security Instrument or the Note which can be given effect without the-conflicting
    provision. To this end the provisions Qf this Security Instrument and the Note are declared to be severable. This
    mstrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
    the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
    are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
    remedies provided by law.                                                                                                  .
             ts. Borrower's Copy. Borrower acknowledges receipt of one confonned copy of the Note and of this
   Security Instrument.
             16, Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
    interest in it is leased for a tenn greater than three (3) years, leased with an option to purchase, sold, or transferred
                                                                                                                                 Page4 of6




Jefferson County Register of Deeds                          Document# 2012R3185                          Page 4 of7
                               Case 2:18-cv-02588 Document 1-3 Filed 11/05/18 Page 6 of 8




                        (or if a beneficial interest in Bom>wer is sold or transferred and Borrower is not a natural person) without Lender's
                         prior written. consent, Lender may, at its option, require immediate payment in full of all sums secured by this
                        Security Instrument.
                              17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
                        Lender's.consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
                        for the sale or rental of: the Property or will otherwise make unavaila~le or deny the Property to anyone because of
                        race, color, re.ligion, sex, national origin, disability, age, or familial status, and (b) Boi::rower recognizes as illeial
                        and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
                        to race, colqr, religion, sex, national origin, disability, age or familial status.
                              18. Sale or Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
__ . __ . __ .. ____ -· ~1:.c.u!!~ Instrument) may be sold one or more times· without priQr notice to Borrower. A sale may result in a change
                        in the entify"(kiiown-a·r tlie-"Lcian -s·ervfoef")"lnafl::ollects"monthly-payments aue unclerthe·Notifand-this Security --. - - - - - - · - - -:
                        Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. ff there is
                       a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
                       above and applicable law. The notice will state the name and address of the new Loan· Servicer and the address to
                        which payments should be made. ·
                             19. Uniform Federal Non-Judicial Foreclosure. Ifa unifonn federal non-judicial foreclosure law applicable
                       to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
                     · accordance with·such·"fedeiill procedure:· · · · ·· · · · · · · .                        · · ·· · · · · · · · · · · · · · · · ·
                             20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
                       of any hllZ8l'.dous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
                       storage on th"e Property of small quantities of hazardous substances that are generally recognized to be appropriate
                       to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
                       anything.affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
                    ·        Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
                       by any governmental or regulatory agency or priv.ate party involving the Property and any hazardous substance or
                       environmental law or regulation of.which Borrower lias actual knowled~e...If Borrower learns, or is notified by any
                       governmental or regulatory authority, that any removal or- other remediation of any hazardous substance affecting·
                       the Property is .neJ;essary, Bom:,wer shall prvmptly ta~e all necessary remedial at;ticm.s in accordance with applicable
                       environm~ntal law and regulations.                ·
                             As used in this paragraph "hazardous substances" are tliose substances defined as toxic·or hazardous substances
                       by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum .
                       products; toxic pesticides and herbicides, volatile solvents, materials containing asbestos ot formaldehyde, and
                       radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
                       and refulations of the jurisdiction where the Property is located that relate· to health, safety or environmental
                       protection.
                             21. Cro.ss Collateralization. Default hereunder shall constitute default under any other real estate security
                       instrument held by Lender and executed or assumed by Borrower, and default under any other such security
                       instrument shall constitute default hereunder.                                                                ·
                         NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
                         22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
                    secured by this instrument; or should the partles named as Borrower die or be declared incompetent, or should any
                    one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
                    for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire a~ount unpaid
                    under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
                    Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
                    property, (c) upon application by it and production of this instrument, with(jut other evidence and without notice of
                    hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
                    cases, (d) foreclose this instrument as provided herein or by law, and (e} enforce any and all other rights and
                    remedies provided herein or by present or future laws.                                  .
                         23, The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
                    expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
                    competent court to be so paid, (c) the debt evi<tenced by the note and all indebtedness to Lender secured hereby,
                    {d) inferior liens of.record required by .law or a competent court to be so paid, (e) at Lender's option, any other
                    indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
                    any part of the property, Lender and its agents may bid and purchase as·a stranger and may pay Lender's share of
                    the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
                    ~~                                                                                                           ..
                         24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
                    valuation, appraisal, homestead or exemption of the property, (bJ prohibiting maintenance of an action for a
                    deficiency judgment or limiting the amount thereof or the time within which such action must" be brought, (c)
                    prescr-ibing any other limitations, or (d) limiting the con4itiohs which Lender may by regulation impose, including
                    the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower: Borrower
                                                                                                                                        Page S of6




                   Jefferson County Register of Deeds                    Document# 2012R3185                       Page 5 of7
            Case 2:18-cv-02588 Document 1-3 Filed 11/05/18 Page 7 of 8




                                                                          I                                   •
 exJ>ressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives,. and conveys all rights
 inclioate or cqnsummate, of.descent, dower and curtesy.
      25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
 together with this Security Instrument, the covenants ~nd agf!:ements of each rider shall be incorporated into and
 shall amend and supplement the covenants and. agreements of this Security Instrument as.if~e rider(s) were a part
 of this Security Instrument. [Check applicable box]
      D Condominium Rider              D Planned Unit Development Rider       D Other(s) [specify]

      BY. SIGNING BEJ.,OW, Borrower. accepts and agrees to the terms and covenants contained in pages I through
 6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument




 STATE OFKANSAS
                                                                       ACKNOWLEDGMENT
COUNTY OF                  Jefferson



    On this ---'1'"'"9-"'th'--__ day of ___N_o_v_em_be_r_ _.., ___
                                                                 20_1_2_ _. bef~re me,,_ _ _ _ _ _ __
_a_N_otary
      ____P_u_bl_ic.....,..._ _ _ _ _ _ _ _ _ _ _ __.personally appeared_ _ _ _ _ _ _ _ _ _ _ __
_J_ohn_T_u_me_r_ _ _ _ _ _ _ _..._____.and. Sarah Milligan

who acknowledged that _t_he~y_ _ _ _ ex~cuted the foregding instrument as ~th=e=ir_____ voluntaty act
and deed.



{SEAL]


My appointment expires-------



                   OTARY PUBLIC - State of Kansas
                        TERRY L. T,AY10R .~
                      MyAppt.Exp. ¥·~·/J




                                                                                                        Page6 of6




Jefferson County Register of Deeds                  Document# 2012R3185               Page 6 of7
                       Case 2:18-cv-02588 Document 1-3 Filed 11/05/18 Page 8 of 8




                                                        EXHlBIT"A"


       A ttact of land located in the Kansas Kaw ffdlf Breed Indian Reserve Number 18, Township 11 South, Range 18
      East of the 6• P.M, Jefferson C.ounty, Kansas and more particularly described as foJlo"WS: O:,mmencing at the
      Nottheast comer of the Kansas HaH Breed Indian Reserve Number 18; thence South 00°01'20" East a distance of
      2,988.93 feet. said point being on the East line of the Kaw Valley Half Breed Indian Reserv~ Number 18 and the
      Southerly right of my lioe of the Union Pacific Railroad; thence North 76°03'33• West a distance of 280.33 feet to
      the POJNr OF BEGINNING; said point being on the Southerly right of ~ line of~ Union Pacific Railroad;
      thence South06°34'46• West a clistance of 31.41 feet;thence South06°S1'4611 East a distance of l46.76feet;thence
      North 87°44'59• West a distance of 91.25 feet; thence' South oooao•oo• East a distance of 28.64 feet; thence North
  ....~~~:~-~-~- W.~~--~- ~~- -~~-?.~.f~~ .~ .NQ.~--®~~?.,i~...l<;~. ~-~~..of ~-~J.:4..foet, . $..~--P°-~ .being.on.
      the Southerly right of way line of the Union Pacific Railroad; thence along said right of way South 78°28'42" East a
      distru1ee of 140.30 feet; thence South 76°03'33" East a distance of 142.25 feet to the POINT OP BEGINNING;
      acconlingto P• of Swvey,Job # 122-99, byFrecfG. Rogers,LS-64, dated October 18, 1999 and recorded October
      26, 1999 in Survey Book 8, Page 309 and Revised December 11, 1999 and recorded December 17, 1999 in Survey
     :Book 8, Page 888.
       TOGE1HER WI'IH A 4 FOOT GAS LINE E.ASEMENI' described as follows: A tract of land Jocated in the
       Kansa Hi1f Breed Indian Reserve Number 18, Township 11 So~ Range 18 East of.the 6m P.M, in Jefferson
       County Kansas, more particularly clescrlbed as follows: C.ommencing at the Northeast comer of the Kansas Half
       Breed Indian Reserve Number 18; thence South 00°01'20" East a distance of 2,988.93 feet, said point~ on the
       East line of the Kaw Valley.Half Breed Indian Reserve Number 18 and the Southerly right of wa.y of the Un.ion
       PacificRailroad;tbenceNotth76°03~3311 West a distance of 42258 feet; thence North.78°28'42,. West a distance of
· · - ·_140.30·fee1:, . "said-point·beifig on the ·Soutlierly.righf of way·1me·-of ·the uri.ion..Pacific"Railfuad; thence-so~.
       00°57'21" West a distance of 256.34 feet; thence South 87°44'59" East a diS1a.nce of 117.57 feet to the POINI' OF
       BEGINNING, said point being the center line of a 4 foot Gas Line Easement 2 feet each side of the line; thence
       South 00°5S'38" Ban a dicitance of 234.65 feet; according to the PJat of Smvey, Job 11122 by Fred G- Rogers, LS-
       64, "dated October 18, 1999 and recorded October 26, 1999 in Plat Book 8, Page 309.
    EXCEPTING 'IHEREF.R.OM: A tract of land in the Kaw HAif Breed Reseive 1'Tuml,er 18, lying South of the
    Union Pacific Railroad, Jefferson C.ounty, Kansas, more particularly described as follows: Commencing at the
    North.west comer of said Reserve; thence South on an assumed bearing of South 00°07'58" East.along the West
    line of said Reseive a distance of 1,627.45 feet to the South right of way of the Union Pacific Railroad; thence South
    74°57'09" East along said right of way a distance of 4,256.93 feet; thence along said right of way on a curve to the
    left having an Arc length of 633.17 feet and a radius. of 12,710.24 feet, and chord which bears South 76 °22'46" East
    a distance of 633.10 feet to the POINT OF BEGINNING:
    FIRST OOURSE: thence continuing along said right of way on a curve to the 1eft having an Arc Length of 148.62
    feet and a radius of 12,710.24 feet and a chord which beats South 78°08'30" East a distance of 148.62 feet;
    SEOOND CO~: thence along said right of way South 78°28'36• East a distance of 13659 feet to the
    Northeast comer of a tract recoidecl in Book 511, Page 543-544 in the Jefferson County Register of Deeds;            ·
    'lHIRD OOURSE: thence South 03°41'56" West a distance of 20.19 feet;
    FOUR'IHOOURSE: thence North 78°28'36" West a distance of 139.34 feet;
    FIFll-I OOURSE: thence Northwesterly on a curve to the right having an an: length of 143.99 feet and a Radius of
    12,73024 feet and a choa:I which bears North 78°09'09"' West a distmce of 1-43.99 feet;             ·
    SIX'IH OOURSE: thence North 010'27'4211 West a distance of 20.58 feet to the POINT OF BEGINNING;
    a ~ to Survey by )4artin S. Long, LS-1081, dat.ed February 11, 2000.




            Jefferson County Register of Deeds           Document# 2012R3185                Page 7 of7
